                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



GERALD SPENCE,                               No. 2:14-cv-1170 WBS AC P

               Plaintiff,

       v.

STAMBAUGH, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Gerald Spence, CDCR # AR-6600, a necessary and material witness in a settlement conference
in this case on August 14, 2019, is confined in North Kern State Prison (NKSP), in the custody
of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman at the U. S. District Court, Courtroom #25, 501 I Street,
Sacramento, California 95814, on Wednesday, August 14, 2019 at 1:30 p.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place noted above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, NKSP, P. O. Box 567, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Magistrate Judge
Newman at the time and place noted above, until completion of the settlement conference or as
ordered by the court. This inmate’s legal property, relevant to the above-entitled case, shall
accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: July 8, 2019.
